Exhibit 10.4 AVALON FUNDING CORPORATION ACCOUNTS RECEIVABLE AND PURCHASE ORDER FINANCING SECURITY AGREEMENT This Factoring Agreement (the "Agreement") is made as of July 11, 2011, by and between Avalon Funding Corporation or its assignee ("Buyer") having a place of business at 2222 Michelson Drive, Suite 222-516, Irvine, CA 92612, and Michael J. Sullivan Communications, a California proprietorship ("Seller") having its principal place of business and main executive offices located at 4830 Sorento Road, Sacramento, CA 95835. SECTION 1 - DEFINITIONS When used herein, the following terms shall have the following meanings: 1.1 Account Balance shall mean, on any given day, the gross amount of all Purchased Receivables unpaid on that day. 1.2 Account Debtor shall have the meaning set forth in the Uniform Commercial Code and shall include any person liable on any Purchased Receivable, including without limitation, any guarantor of the Purchased. Receivable and any issuer of a letter of credit or banker's acceptance. 1.3 Adjustments shall mean all discounts, allowances, returns, disputes, counterclaims, offsets, defenses, rights of recoupment, rights of return, warranty claims, or short payments, asserted by or on behalf of any Account Debtor with respect to any Purchased Receivable. 1.4 Advance Percentage shall be eighty percent (80%). 1.5 Collections shall mean all good funds received by Buyer from or on behalf of an Account Debtor with respect to Purchased Receivables. 1.6 Dispute shall mean a dispute, claim, or defense of any kind whatsoever, whether valid or invalid, asserted by an Account Debtor, that may reduce the amount collectible by Buyer from an Account Debtor. 1.7 Insolvent shall mean with respect to an Account Debtor that such Account Debtor has filed, or has had filed against it, any bankruptcy case, or has made an assignment for the benefit of creditors. 1.8 Payment Period shall be 90 calendar days from an invoice date. 1,9 Purchased Receivables shall mean all Receivables arising out of the invoices and other agreements identified on or delivered with any Schedule of Accounts delivered by Seller to Buyer which Buyer elects to purchase and for which Buyer makes an Advance. 1.10 Receivable shall mean accounts, chattel paper, instruments, contract rights, documents, general intangibles, letters of credit, drafts, banker's acceptances, and rights to payment, and all proceeds thereof. 1,11 Reconciliation Period shall, unless otherwise notified by Buyer to Seller, mean a 3 day calendar period. 1.12 Repurchased Receivable shall refer to a Purchased Receivable which the Seller has become obligated to Repurchase under Section 4.1 hereof. 1.13 Schedule of Accounts shall mean a Bill of Sale signed by a representative of Seller which accurately identifies the Receivables which Buyer, at its election, may purchase, and includes for each such Receivable the correct amount owed by the Account Debtor, the name and address of the Account Debtor, the invoice number, and the invoice date. 1.14 Write Off Period shall mean 90 days from the date Buyer purchases a Receivable. SECTION 2 - PURCHASE AND SALE OF RECEIVABLES 2.1 Offer to Sell Receivables. Seller may, on the terms provided herein, from time to time factor, sell and assign to Buyer, Receivables acceptable to Buyer in its sole discretion, at a discount below face value. Seller will notify each Account Debtor of a Receivable purchased by Buyer that all payments thereon must be made only to Buyer. Seller shall deliver to Buyer a signed Schedule of Accounts along with original copies of invoices and purchase orders, contracts, and proof of delivery or service, with respect to any Receivable for which a request for purchase is made. Buyer shall be entitled to rely on all of the information provided by Seller to Buyer on the Schedule of Accounts and to rely on the signature on any Schedule of Accounts as an authorized signature of Seller. Each invoice shall bear a notice, in form satisfactory to Buyer, that it has been sold and assigned to and is payable only to Buyer. 1 | P a g e S e c u r i t yA g r e e m e n t I n i t a i l s 2.2 Acceptance of Receivables. All purchases shall be subject to the terms and conditions of this Agreement THE OBLIGATION OF AVALON TO PURCHASE ACCOUNTS FROM CLIENTIS DISCRETIONARY AND AVALON SHALL HAVE NO OBLIGATION TO PURCHASE ANY ACCOUNT FROM CLIENT, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT. Avalon may decline to purchase any Account submitted by Client for any reason or for no reason, without notice, regardless of any course of conduct or past purchases of Accounts by Avalon. Each purchase by Avalon shall be a true purchase with transfer of all legal and equitable title and shall not be deemed to be a loan agreement or secured transaction. Client shall thereafter have no right, title or interest in or to Purchased Accounts or payments thereof, Upon acceptance, Buyer shall pay to Seller the Advance Percentage of the face amount of each Receivable Buyer desires to purchase. Such payment shall be the "Advance" withrespect to such Receivable, The purchase price of any Receivables purchased hereunder shall be the sum of the. Advance, plus any Reserve payable by Buyer to Seller relating to such Receivable. The aggregate amount of all outstanding Advances shall not at any time exceed the lesser of $350000, (the Maximum Credit) or an amount equal to the sum of all undisputed Purchased Receivables multiplied by the Advance Percentage. Seller shall not request and Buyer shall not make an Advance that would cause the resulting total of all Advances to exceed the foregoing limitation. In the event the aggregate outstanding Obligations shall at any time exceed the foregoing limitation, Seller shall immediately repay the Advances in the amount of such excess. 23 Effectiveness of Sale to Buyer. Effective upon Buyer's payment of an Advance, and for and in consideration therefore and in consideration of the covenants of this Agreement, Seller will have absolutely sold, transferred and assigned to Buyer, all of Seller's right, title and interest in and to each Purchased Receivable and all monies due or which may become due on or with respect to such Purchased Receivable. 2.4 Establishment of a Reserve. Upon the purchase by Buyer of each Purchased Receivable, Buyer shall, unless waived by Buyer in its sole discretion, establish a Reserve. The Reserve shall be the amount by which the face amount of the Purchased Receivable exceeds the Advance (the "Reserve"). The Reserve shall be a book balance maintained on the records of Buyer and shall not be a segregated fund. SECTION 3 - COLLECTIONS, CHARGES AND REMITTANCES 3.1 Collections. All Collections will go directly to Buyer and Buyer shall apply all Collections to Seller's Obligations hereunder in such order and manner as Buyer may determine. Seller will hold in trust and safekeeping, as the sole property of Buyer, and immediately turn over to Buyer, in identical form received, any payment on a Purchased Receivable that comes into Seller's possession. In the event Seller comes into possession of a remittance comprising payments of both a Purchased Receivable and Receivable which has not been purchased by Buyer, Seller shall hold same in accordance with the provisions set forth above and immediately turn same over to Buyer, in identical form received. Upon collection of such item, Buyer shall remit to Seller its portion thereof. Seller agrees to indemnify and save Buyer harmless from and against any and all claims, loss, costs and expenses caused by or arising out of the Receivables or any attempt by Buyer to collect same or resolve any Dispute. 3.2 Factoring Fee. Seller shall pay to Buyer upon purchase of Receivables by Buyer, a Factoring Fee ("Factoring Fee"), calculated by taking the gross face value of a Purchased Receivable and multiplying it by three and one half percent (3.5%). In the event the purchased invoice is not collected within 30 days from purchase, Seller shall pay to Buyer. an additional factoring fee of 0.001166 each day thereafter on the gross value of the purchased receivable until the invoice is paid in full or otherwise repurchased by Seller or otherwise written off by Buyer within the Write Off Period 3.3Maintenance Fee. An additional maintenance fee of 0035 of the invoice amount will be added to the above factoring fee, This fee covers the additional expenses associated with service accounts including but not limited to monitoring subcontractor liens, check clearing (float fees) charged by our bank, progress billing issues and other expenses incurred by Avalon with our credit lines associated with service accounts. 3.4 Accounting. Seller shall immediately upon sale of Receivables to Buyer, make proper entries on its books and records disclosing the sale thereof to Buyer. Seller will immediately furnish Buyer financial statements, tax records and other information as reasonably requested by Buyer. Buyer shall prepare and send to Seller after the close of business for each calendar month, an accounting of the transactions for that calendar month, including the amount of all Purchased Receivables, all Collections, Adjustments, Factoring Fees, and Finance Rate. The accounting shall be deemed correct and conclusive unless Seller makes written objection to Buyer within thirty (30) days after the date Buyer posts the accounting of the relevant collection report to the Norio web based factoring system for Seller. 2| P a g e S e c u r i t yA g r e e m e n t
